Exhibit 10.19

WYETH

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE WYETH [            ] STOCK INCENTIVE PLAN

 

  DATE OF GRANT:                              NUMBER OF SHARES SUBJECT     TO
AWARD: [####]  

 

 

Name

Address 1

Address 2

The Company hereby awards you restricted stock units (the “Units”) representing
shares of Common Stock in the amount set forth above. The Units are subject to
the terms and restrictions set forth in the Plan and this Agreement. Each Unit
corresponds to one share of Common Stock. The Units shall be converted into
shares of Common Stock on the terms and conditions set forth herein. Capitalized
words not otherwise defined in the text of this Agreement or in Paragraph 10
shall have the same meanings as in the Plan.

By signing this Agreement (or otherwise acknowledging, as instructed, your
agreement thereto), you acknowledge and agree that:

 

  •  

You have received a copy of the Plan.

 

  •  

You have read and understand the terms of the Plan and this Agreement.

 

  •  

The Committee has the right, without your consent, to amend or modify the terms
of this Agreement, to the extent necessary to avoid adverse or unintended tax
consequences to you under Section 409A. Such amendments or modifications may
limit or eliminate certain rights otherwise available to you under the Plan
and/or this Agreement.

1. No Stockholder Rights Until Issuance of Shares. No shares of Common Stock
represented by the Units will be earmarked for you or your account, and you will
not have any of the rights of a stockholder with respect to such shares until
such time as the shares are issued to you in accordance with the terms of this
Agreement.

2. No Transfer of Units. You may not sell, transfer, assign, pledge or otherwise
encumber or dispose of the Units granted hereunder.

3. Conversion to Common Stock. As of the Conversion Date, the Units shall be
converted to Common Stock, unless the Units have been forfeited or previously
converted prior to that date in accordance with the terms of this Agreement or
the Units are then subject to a Deferral Election or Re-Deferral Election.
Notwithstanding anything in this Agreement to the



--------------------------------------------------------------------------------

contrary, upon your forfeiture, for any reason, of all rights to the Units
granted hereunder, such Units shall, for all purposes of the Plan and this
Agreement, be deemed terminated and without further force or effect as of the
date of such forfeiture.

4. Deferral Elections and Re-Deferral Elections.

(a) Deferral Elections. You are eligible to make a Deferral Election to defer
the issuance to you of the shares of Common Stock otherwise issuable to you as
of the Conversion Date, subject to the limitation on Deferral Elections set
forth in Paragraph 5(d). To make a Deferral Election, you must complete an
election form approved by the Committee that conforms to the terms of the
attached ANNEX A and return or otherwise submit such form to the Record Keeper
as soon as possible after the date hereof, but in no event later than the date
that is thirty (30) days following the Date of Grant indicated above or such
earlier date as may be required by applicable law and communicated to you by the
Committee. All Deferral Elections must comply with the applicable procedures
established by the Committee from time to time. If you make such a Deferral
Election (or a Re-Deferral Election pursuant to Paragraph 4(b)), then, as of the
Conversion Date, the following shall apply: (i) the Units that would have been
earned as of the Conversion Date shall be cancelled; (ii) in exchange for such
cancelled Units, you will have a future right to receive a number of shares of
Common Stock equal to the number of Units so cancelled, subject to Paragraph
5(d); and (iii) as of the Conversion Date, the Company shall contribute to the
Restricted Stock Trust, subject to Paragraph 5(d), a number of shares of Common
Stock equal to the number of Units cancelled, which shares shall be used to
satisfy the Company’s payment obligations to you under your Deferral Election
and this Agreement, and such shares shall be issued to you as of the Payment
Date(s) specified in your Deferral Election or Re-Deferral Election, as the case
may be, subject to Paragraphs 6, 7, 8 or 12. Notwithstanding anything in this
Paragraph 4(a) to the contrary, if the Committee determines that a Deferral
Election is not made within the timeframe required by this Paragraph 4(a) or, as
of the last date for submitting such election, is not permitted under this
Agreement, such election shall be null and void and the shares (if any) issuable
to you under this Agreement will be issued as of the Conversion Date.

(b) Re-Deferral Elections. You may, in accordance with procedures established
from time to time by the Committee, also make a Re-Deferral Election with
respect to the shares of Common Stock earned or eligible to be earned by you
under this Agreement, even if you do not make a Deferral Election pursuant to
Paragraph 4(a), subject to the limitation on Re-Deferral Elections set forth in
Paragraph 5(d). Any such Re-Deferral Election (i) must be in accordance with the
provisions of Section 409A (as reasonably interpreted by the Committee),
(ii) must be made in writing (unless otherwise instructed by the Company) and
received by the Record Keeper at least 12 months prior to the Payment Date then
in effect, as previously specified in your Deferral Election (or prior
Re-Deferral Election), or established under the terms of this Agreement or, if a
Deferral Election or a prior Re-Deferral Election is not in effect, at least 12
months prior to the date on which the Units are fully vested and (iii) must
delay issuance of the shares of Common Stock otherwise issuable to you under
this Agreement for a period of not less than five years from such Payment Date
or, if a Deferral Election or Re-Deferral Election is not in effect, five years
from the date on which the Units are fully vested. Notwithstanding anything in
this Agreement to the contrary, (A) a Re-Deferral Election will be permitted or
honored solely to the extent that it is timely and conforms to this Agreement,
and (B) issuance of amounts

 

-2-



--------------------------------------------------------------------------------

subject to an applicable Re-Deferral Election shall not occur prior to the
Payment Date(s) set forth in your Re-Deferral Election unless issuance as of an
earlier date would not cause you to incur adverse or unintended tax consequences
under Section 409A.

(c) New Elections in 2007 and 2008. Notwithstanding anything in Paragraph 4(a)
to the contrary and subject to the limitation on Deferral Elections set forth in
Paragraph 5(d), if you made a Deferral Election in accordance with Paragraph
4(a), then during calendar years 2007 and 2008 you will be permitted to make a
new election with respect to the Payment Date and form for issuance (Short-Term
Payout or Retirement Benefit, as described in ANNEX A) of the shares of Common
Stock underlying this Agreement; provided, however, that you shall not be
permitted to elect a new Payment Date that is any earlier than the Conversion
Date. To make an election pursuant to this Paragraph 4(c) you must complete the
applicable election form and return or otherwise submit such form to the Record
Keeper by no later than December 31, 2007 (for elections made in 2007) and
December 31, 2008 (for election made in 2008), which is the date on which such
elections become irrevocable. Notwithstanding anything in this Paragraph 4(c) to
the contrary: (i) elections made during calendar year 2007 shall apply only to
shares of Common Stock that would not otherwise be issuable in 2007 and shall
not cause any shares to be issued in 2007 that would not otherwise be issuable
in 2007; and (ii) elections made during calendar year 2008 shall apply only to
shares of Common Stock that would not otherwise be issuable in 2008 and shall
not cause any shares to be issued in 2008 that would not otherwise be issuable
in 2008. Your election must comply with the applicable procedures established by
the Committee from time to time. An election made pursuant to this Paragraph
4(c) shall be considered a Deferral Election for purposes of this Agreement.

(d) Timing of Elections. Any election pursuant to Paragraph 4(a) or 4(c) shall
be made in accordance with the Applicable Transition Relief.

5. Issuance and Delivery of Shares of Common Stock; Withholding.

(a) Method of Issuance; Time of Delivery; Stockholder Rights. All shares of
Common Stock, if any, earned by you under this Agreement that are to be issued
to you as of such Payment Date shall be delivered either through book-entry form
as a credit to an account maintained in your name or through the issuance of a
stock certificate representing such shares of Common Stock free of any
restrictive legend, other than as may be required by applicable securities laws.
Upon such issuance, you shall be the record owner of such shares and shall be
entitled to all of the rights of a stockholder of the Company, including the
right to vote and the right to receive dividends.

(b) No Deferral Election. If you do not make a Deferral Election or Re-Deferral
Election, the shares of Common Stock to be issued to you pursuant to this
Agreement, if earned, shall be issued as of the Conversion Date, subject to
Paragraphs 6, 7 or 12 and delivered to you in a lump sum as soon as practicable
after the Conversion Date.

(c) Deferral Election. If you make a Deferral Election or Re-Deferral Election,
the shares of Common Stock to be issued to you pursuant to this Agreement shall
be issued to you, if earned, as of the Payment Date(s) specified in such
Deferral Election or Re-Deferral Election, subject to Paragraphs 6, 7, 8 or 12
and delivered to you as soon as practicable after such Payment Date(s).

 

-3-



--------------------------------------------------------------------------------

(d) Amounts to Be Withheld.

(i) FICA Tax Withholding. As of the date(s) on which Medicare and Social
Security taxes with respect to the shares of Common Stock, if any, earned under
this Agreement are due, the Company shall issue in your name and retain a
sufficient number of shares of Common Stock earned under this Agreement to
satisfy the (A) withholding obligation imposed on the Company with respect to
Medicare and Social Security taxes due on the total number of shares of Common
Stock earned under this Agreement and (B) the Company’s minimum federal, state,
local and foreign income tax withholding obligations in respect of the income
attributable to the shares issued to satisfy Medicare and Social Security taxes.

(ii) Income Tax and Administrative Fee Withholding. The number of shares of
Common Stock that shall be issued and delivered to you (either directly from the
Company pursuant to this Paragraph 5 or from the Restricted Stock Trust) as of
the Payment Date(s) shall be (A) the number of such shares that would have been
issued as of the Payment Date in the absence of this Paragraph 5(d) minus
(B) the number of shares of Common Stock necessary to satisfy (I) the minimum
federal, state, local and foreign income tax withholding obligations that are
imposed on the Company by applicable law in respect of the issuance of shares of
Common Stock as of the Payment Date(s), (II) the shares issued in your name
pursuant to Paragraph 5(d)(i), (III) with respect to a U.S. Expatriate, the
minimum federal, state and local tax withholding obligations pursuant to clauses
(B)(I) and (B)(II) of this Paragraph 5(d)(ii) that would have been imposed on
the Company as of the Payment Date(s) if the Participant were not a U.S.
Expatriate, and (IV) the Administrative Fee determined in accordance with
ANNEX B.

(iii) Fractional Amount. Notwithstanding anything in this Agreement to the
contrary, to the extent the number of shares of Common Stock to be issued
pursuant to Paragraph 5(d)(i) and Paragraph 5(d)(ii)(B), as the case may be,
does not equal a whole number of shares, the Company shall increase the number
of shares issued for purposes of Paragraph 5(d)(i) and Paragraph 5(d)(ii)(B), as
the case may be, to the next whole number of shares. The Fractional Amount shall
not be subject to the Deferral Election or Re-Deferral Election, if any, you
made pursuant to Paragraph 4 and shall be (x) reported as ordinary income for
the calendar year in which such shares are issued and (y) remitted by the
Company to the taxing authorities on your behalf to be applied to federal,
state, local and foreign withholding obligations imposed on the Company with
respect to compensation paid to you during the calendar year(s) in which such
shares are issued.

(iv) Valuation. The value of the shares referred to in this Paragraph 5(d) shall
be determined, for the purposes of satisfying the obligations set forth in this
Paragraph 5(d) and determining your income related to such award, on the basis
of the closing market per-share price for the Common Stock as reported on the
Consolidated Transaction Reporting System on the trading day immediately
preceding the designated date of issuance or as otherwise determined in
Paragraph 8, or on such other reasonable basis for determining fair market value
as the Committee may from time to time adopt.

 

-4-



--------------------------------------------------------------------------------

(e) Compliance with Section 409A. Notwithstanding anything in this Agreement to
the contrary, to the extent that the shares of Common Stock, if any, issuable to
you under this Agreement (i) constitute a deferral of compensation within the
meaning of Section 409A, (ii) are to be issued in connection with your
Separation from Service (for any reason other than death) during the period
beginning on your Separation from Service and ending on the six month
anniversary of such date, and (iii) at the time of such Separation from Service,
you are a Specified Employee, then such issuance shall be delayed until the
first day of the month following the six month anniversary of your Separation
from Service.

6. Separation from Service Other than by Reason of Retirement, Disability or
Death; Forfeiture; Default Payment.

(a) Prior to Conversion Date. If you incur a Separation from Service prior to
the Conversion Date for any reason other than Retirement, Disability or death,
you shall forfeit all rights to all Units granted hereunder.

(b) On or After Conversion Date. If you incur a Separation from Service on or
after the Conversion Date for any reason other than Retirement, Disability or
death, the shares that are earned under this Agreement, but have not then been
issued to you, shall be issued to you in accordance with Paragraph 5 as of the
Payment Date(s) specified below:

(i) No Deferral/Re-Deferral Election. If you did not make a Deferral Election or
Re-Deferral Election, as the case may be, the shares of Common Stock shall be
issued in a lump sum as of the Conversion Date.

(ii) Deferral/Re-Deferral Election. If you made a Deferral Election or
Re-Deferral Election with respect to the shares earned under this Agreement, the
shares subject to your Deferral Election or Re-Deferral Election, as the case
may be, that are earned but have not then been issued to you shall be issued to
you, in accordance with Paragraph 5, in a lump sum as of the tenth day of the
month following the date of such Separation from Service, regardless of the
Payment Date(s) specified in your Deferral Election or Re-Deferral Election.

7. Separation from Service by Reason of Retirement, Disability or Death.

(a) Prior to Conversion Date.

(i) Issuance of Shares. If you incur a Separation from Service prior to the
Conversion Date (x) by reason of Retirement, Disability or death and (y) as of
the date of such Separation from Service, you have been in the continuous
employment of the Company or one or more of its Affiliates for the two-year
period ending on the date of such Separation from Service, the Units granted
hereunder shall be fully vested and the shares of Common Stock in settlement of
such Units, if earned, shall be issued in accordance with Paragraph 5 as of the
Payment Date(s) specified below:

(A) No Deferral/Re-Deferral Election. If you did not make a Deferral Election or
Re-Deferral Election with respect to such shares, the shares of Common Stock
shall be issued to you, your legal representative or other person designated by
an appropriate court as entitled to take receipt thereof or your Beneficiary, as
the case may be, in a lump sum as of the tenth day of the month following the
date of your Separation from Service; provided, however, that if you incur a
Separation from Service in 2007 by reason of your Retirement, Disability or
death, such shares shall be issued as of January 31, 2008.

 

-5-



--------------------------------------------------------------------------------

(B) Deferral/Re-Deferral Election—Retirement. If you made a Deferral Election or
Re-Deferral Election with respect to such shares and the Separation from Service
is by reason of Retirement, the shares subject to such Deferral Election or
Re-Deferral Election, as the case may be, shall be issued to you, subject to
Paragraph 6(i) of ANNEX A, as of the Payment Date(s) specified in your Deferral
Election or Re-Deferral Election; provided, however, that if you incur a
Separation from Service in 2007 by reason of Retirement, such shares shall be
issued or commence to be issued (if you elect to receive such shares in
installments) as of the later of January 31, 2008 and the Payment Date(s)
specified in your Deferral Election or Re-Deferral Election, subject to
Paragraph 6(i) of ANNEX A.

(C) Deferral/Re-Deferral Election—Disability, Death. Notwithstanding anything in
this Paragraph 7(a) to the contrary, if (x) (I) your Separation from Service is
by reason of your Disability or death or (II) after your Separation from Service
by reason of Retirement, you die and (y) you have shares of Common Stock subject
to your Deferral Election or Re-Deferral Election, as the case may be, that have
not then been issued to you, such shares shall be issued to you, your legal
representative or other person designated by an appropriate court as entitled to
take receipt thereof or your Beneficiary, as the case may be, in a lump sum as
of the tenth day of the month following the date of such Separation from Service
or your death, as the case may be, regardless of the Payment Date(s) specified
in your Deferral Election or Re-Deferral Election; provided, however, that if
you incur such Separation from Service or die in 2007, the shares shall be
issued as of January 31, 2008.

(ii) Continuous Employment Requirement. If you incur a Separation from Service
prior to the Conversion Date (A) by reason of Retirement, Disability or death
and (B) as of the date of your Separation from Service, you have not been in the
continuous employment of the Company or one or more of its Affiliates for the
two year period ending on such Separation from Service, you shall forfeit all
rights to all Units granted hereunder as of the date of such Separation from
Service.

 

-6-



--------------------------------------------------------------------------------

(b) On or After Conversion Date. If you incur a Separation from Service on or
after the Conversion Date by reason of Retirement, Disability or death, the
shares of Common Stock, if earned, in respect of the Units granted hereunder
shall be issued in accordance with Paragraph 5 as of the Payment Date(s)
specified below:

(i) No Deferral/Re-Deferral Election. If you did not make a Deferral Election or
Re-Deferral Election with respect to such shares, the shares of Common Stock
shall be issued to you, your legal representative or other person designated by
an appropriate court as entitled to take receipt thereof or your Beneficiary, as
the case may be, in a lump sum as of the Conversion Date.

(ii) Deferral/Re-Deferral Election—Retirement. If you incur a Separation from
Service on or after the Conversion Date by reason of Retirement and you have
shares of Common Stock subject to a Deferral Election or Re-Deferral Election,
as the case may be, that have not then been issued to you, such shares shall be
issued to you, in accordance with Paragraph 5, as of the Payment Date(s)
specified in your Deferral Election or Re-Deferral Election, subject to
Paragraph 6(i) of ANNEX A.

(iii) Deferral/Re-Deferral Election—Disability, Death. If (A) (I) you incur a
Separation from Service on or after the Conversion Date by reason of your
Disability or your death or (II) after your Separation from Service by reason of
Retirement, you die and (B) you have shares of Common Stock subject to a
Deferral Election or Re-Deferral Election, as the case may be, that have not
then been issued to you, such shares shall be issued to you, your legal
representative or other person designated by an appropriate court as entitled to
take receipt thereof, or your Beneficiary, as the case may be, in accordance
with Paragraph 5, in a lump sum as of the tenth day of the month following the
date of such Separation from Service or your death, as the case may be,
regardless of the Payment Date(s) specified in your Deferral Election or
Re-Deferral Election.

8. Distribution in the Event of Financial Hardship.Requirements. If the issuance
of shares of Common Stock has been deferred by you pursuant to a Deferral
Election or Re-Deferral Election, as the case may be, and such shares have not
then been issued to you, you may submit a written request for an accelerated
issuance of such shares in the event you experience an Unforeseeable Financial
Emergency. The Hardship Committee shall evaluate any such request as soon as
practicable in accordance with Section 409A. If the Hardship Committee
determines in its sole discretion that you are experiencing such an
Unforeseeable Financial Emergency, the Hardship Committee shall direct the
Company to issue to you, as soon as practicable following such determination,
such number of shares of Common Stock held for your account in the Restricted
Stock Trust, provided that the value of such shares of Common Stock does not
exceed the amount reasonably necessary to satisfy the Unforeseeable Financial
Emergency and any federal, state, local and foreign income taxes or penalties
reasonably anticipated as a result of such issuance of shares. A distribution on
account of an Unforeseeable Financial Emergency shall not be made to the extent
to which such Unforeseeable Financial Emergency is, or may be, relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of
your assets to the extent the liquidation of such assets would not itself cause
severe financial hardship. The Hardship Committee’s determination shall not take
into account amounts available to you from a qualified plan or other
non-qualified deferred compensation plan in which you participate.

(b) Distribution Procedures. For purposes of this Paragraph 8, the value of the
shares of Common Stock shall be calculated based on the closing market per-share
price for the Common Stock as reported on the Consolidated Transaction Reporting
System on the trading

 

-7-



--------------------------------------------------------------------------------

day immediately preceding the designated date of issuance or on such other
reasonable basis for determining fair market value as the Hardship Committee may
from time to time adopt. You must provide adequate documentation to the Hardship
Committee in order to be eligible for the issuance of shares to confirm the
amount needed to satisfy the costs related to the Unforeseeable Financial
Emergency and the taxes payable on the release of such shares. If you have
elected, pursuant to Paragraph 4, to receive the shares of Common Stock subject
to this Agreement in the form of installments, the number of shares issued to
you due to the Unforeseeable Financial Emergency pursuant to this Paragraph 8
shall be deducted from the remaining installments to be issued to you starting
with the last in time of such installments scheduled to be issued.

9. Miscellaneous. This Agreement may not be amended except in writing. Neither
the existence of the Plan and this Agreement nor the award granted hereby shall
create any right to continue to be employed by the Company or its Affiliates,
and your employment shall continue to be at will and terminable at will by the
Company. In the event of a conflict between this Agreement and the Plan, the
Plan shall govern; provided, however, that nothing in this Paragraph 9 shall be
construed as requiring that any such conflict be resolved in a manner that the
Company determines would be inconsistent with Section 409A or would result in
adverse or unintended tax consequences to you under Section 409A. To the extent
that the Committee or the Hardship Committee is authorized to make a
determination under this Agreement, all such determinations shall be in the sole
discretion of the Committee, the Hardship Committee or their respective
delegates.

10. Definitions and Rules of Construction.

(a) Definitions. The following terms have the meanings set forth below:

“Applicable Transition Relief” means the following transition guidance, as
applicable, with respect to the application of Section 409A: (i) I.R.S. Notice
2005-1, I.R.B. 274 (published as modified on January 6, 2005),
(ii) Section XI.C. of the preamble to the proposed Treasury Regulations under
Section 409A (70 F.R. 57930; October 4, 2005), (iii) I.R.S. Notice 2006-79,
I.R.B. 2006-43, and (iv) I.R.S. Notice 2007-86, I.R.B. 2007-46.

“Agreement” means this Restricted Stock Unit Award Agreement under the Plan,
including each annex attached hereto, which shall replace any other Restricted
Stock Unit Award Agreements that were previously delivered to you with a Date of
Grant that is the same as the Date of Grant indicated on the first page of this
Agreement.

“Beneficiary” means one or more individuals or entities (including a trust or
estate) designated by you to receive, in the event of your death, any shares of
Common Stock earned and issuable to you pursuant to this Agreement. You may
change your Beneficiary by submitting the appropriate form, as determined by the
Committee, to the Record Keeper. The last such form submitted prior to your
death with respect to the amounts awarded pursuant to this Agreement received by
the Record Keeper shall supersede any prior such form submitted. In the event of
your death, the Record Keeper shall attempt to locate your Beneficiary in the
order presented on the appropriate Beneficiary designation form, by taking one
or more of the following actions: first, sending a letter by certified mail to
the address of the Beneficiary indicated on the Beneficiary designation form,
second, using the letter-forwarding service

 

-8-



--------------------------------------------------------------------------------

offered by the Internal Revenue Service or the Federal Social Security
Administration and third, taking any other action that the Committee deems
appropriate. If 90 days after the last such action taken by the Record Keeper,
the Record Keeper has not located your Beneficiary, or if you have no
Beneficiary (whether due to the death of your Beneficiary or your failure to
properly designate your Beneficiary on the appropriate form), your Beneficiary
shall be your estate for purposes of issuing the shares of Common Stock due to
you under this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings, regulations and other guidance thereunder.

“Committee” means the Compensation and Benefits Committee of the Board of
Directors of the Company. Any action that the Committee is required or permitted
to take hereunder may be undertaken by any person to whom the Committee
delegated authority to take such action, and any action by a delegate of the
Committee shall, for all purposes hereof, constitute an act of the Committee.

“Common Stock” means the common stock of the Company, par value $0.33 1/3 per
share.

“Company” means Wyeth.

“Conversion Date” means the date that is the third anniversary of the Date of
Grant.

“Date of Grant” means the date indicated on the first page of this Agreement.

“Deferral Election” means your one-time irrevocable deferral election made in
accordance with the terms of Paragraph 4(a) to defer receipt of all of the
shares of Common Stock otherwise issuable to you as of the Conversion Date.

“Disability” means a disability for purposes of (i) a long-term disability plan
maintained by the Company in which you participate or (ii) Social Security
Disability Insurance (SSDI), as determined by the Social Security
Administration.

“Exchange Act” means the Securities Exchange Act of 1934 (as amended from time
to time) and the rules and regulations promulgated thereunder.

“Fractional Amount” means the cash amount equal to the difference between the
value of the number of whole shares of Common Stock issued pursuant to Paragraph
(5)(d)(i) and Paragraph (5)(d)(ii)(B), as the case may be, and the value of the
number of whole and fractional shares of Common Stock required to be issued
pursuant to Paragraph (5)(d)(i) and Paragraph (5)(d)(ii)(B), as the case may be.
For purposes of this definition, the value of the shares of Common Stock shall
be determined in accordance with Paragraph 5(d)(iv).

“Hardship Committee” means the individual or individuals designated by the
Committee to make all determinations under Paragraph 8. Any action that the
Hardship Committee is required or permitted to take hereunder may be undertaken
by any person to whom the Hardship Committee delegated authority to take such
action, and any action by a delegate of the Hardship Committee shall, for all
purposes hereof, constitute an act of the Hardship Committee.

 

-9-



--------------------------------------------------------------------------------

“Payment Date” means the date as of which shares of Common Stock are issued to
you in accordance with the terms of this Agreement and any applicable Deferral
Election and Re-Deferral Election made by you in accordance with the terms
hereof.

“Plan” means the plan identified on the first page of this Agreement, as the
same may be amended from time to time. The terms of the Plan constitute a part
of this Agreement.

“Record Keeper” means the person or persons identified from time to time by the
Committee to be responsible for the day-to-day administration of the Plan.

“Re-Deferral Election” means an election made in accordance with Section 409A to
delay the payment of all shares of Common Stock issuable to you pursuant to your
Deferral Election or as otherwise described in Paragraph 4(b).

“Restricted Stock Trust” means the trust fund established under the Trust
Agreement to accommodate the deferral of issuance of shares of Common Stock
represented by Units (and any dividends paid thereon) as provided in Paragraph
4, which trust fund is subject to the claims of the Company’s general creditors
under federal and state law in the event of insolvency of the Company as
described in the Trust Agreement.

“Retirement” means, for purposes of this Agreement, your (a) attainment of age
65 or (b) attainment of age 55 with 5 or more years of service, determined in
accordance with the service crediting method set forth in the Wyeth Retirement
Plan – United States or in effect as of January 1, 2007.

“Section 409A” means Section 409A of the Code.

“Separation from Service” means a separation from service with the Company and
its Affiliates for purposes of Section 409A, determined using the default
provisions set forth in Treasury Regulation Section 1.409A-1(h) or the successor
regulation thereto. Notwithstanding the foregoing, if a Participant would
otherwise incur a Separation from Service in connection with a sale of assets of
the Company, the Company shall retain the discretion with respect to the shares
of Common Stock, if any, earned hereunder to determine whether a Separation from
Service has occurred in accordance with Treasury Regulation
Section 1.409A-1(h)(4) or the successor regulation thereto. For this purpose,
Affiliate means any corporation included in a controlled group of corporations
(within the meaning of Section 414(b) of the Code) that includes the Company and
any trade or business (whether or not incorporated) under common control with
the Company (within the meaning of Section 414(c) of the Code), determined in
accordance with the default provisions set forth in the applicable provisions of
Section 409A.

“Specified Employee” means (a) each “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, who meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) any
time during the 12 month period ending on December 31st of a calendar year and
(b) to the extent not otherwise included in (a) hereof, each of the top-100 paid
individuals (based on taxable wages as reported in Box 1 of Form W-2 for the 12
month period ending on December 31st of such calendar year plus amounts that
would be included in wages for such 12 month period but for pre-tax deferrals to
a tax-favored retirement plan or cafeteria plan

 

-10-



--------------------------------------------------------------------------------

or for qualified transportation benefits) who performed services for the Company
at any time during the 12 month period ending on December 31st of such calendar
year. A Participant shall be treated as a “Specified Employee” for the 12 month
period beginning on April 1st of the calendar year following the calendar year
for which the determination under clause (a) or (b) of this definition is made.

“Trust Agreement” means the Restricted Stock Trust Agreement, dated as of
April 20, 1994, as amended, or any successor agreement thereto.

“Unforeseeable Financial Emergency” means a severe financial hardship to you
resulting from (a) an illness or accident of you, your spouse, your Beneficiary
or any of your dependents (as defined in Section 152 of the Code, without regard
to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code), (b) a loss of your
property by reason of casualty (including the need to rebuild your home
following damage to your home not otherwise covered by insurance) or (c) such
other extraordinary and unforeseeable financial circumstances, arising as a
result of events beyond your control. The definition of Unforeseeable Financial
Emergency and the procedures related to payments in connection therewith shall
comply with the applicable provisions of Section 409A as reasonably construed by
the Hardship Committee.

“U.S. Expatriate” means a Participant who is a United States taxpayer
temporarily working on assignment outside of the United States and who is
subject to a tax equalization agreement authorizing the Company to withhold
federal, state and local income taxes from any payment under this Agreement.

(b) Rules of Construction. All references to Paragraphs refer to paragraphs in
this Agreement. The titles to Paragraphs in this Agreement are for convenience
of reference only and, in case of any conflict, the text of this Agreement,
rather than such titles, shall control.

11. Compliance with Laws.

(a) General Rule. This Agreement shall be governed by the laws of the State of
Delaware and any applicable laws of the United States. Notwithstanding anything
herein to the contrary, the Company shall not be obligated to issue any Units or
shares of Common Stock of the Company represented thereby pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance of such shares through book-entry form by a credit to an account
maintained on your behalf, or through a stock certificate representing such
shares, is in compliance with all applicable laws and regulations of
governmental authority; provided, however, that any action or inaction by the
Company pursuant to this Paragraph 11(a) with respect to issuance of Units or
shares shall be in accordance with Paragraph 11(c). The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as amended from time to time) or to take any other action in order to
cause the issuance of such shares through book-entry form by a credit to an
account maintained on your behalf, or through a stock certificate representing
such shares, to comply with any such law or regulation.

(b) Reservation of Rights. The Committee shall have the discretionary right
(i) to amend, modify, cancel or rescind, without your consent, any of the terms
and conditions of this Agreement to comply with any applicable law, regulation,
ruling or other regulatory guidance

 

-11-



--------------------------------------------------------------------------------

and (ii) to amend or terminate the Plan, in each case, solely to the extent that
the Committee determines, in its discretion, that any such action can be
effected without the imposition on you or any other person of adverse or
unintended tax consequences under Section 409A. The Committee shall not have the
right to accelerate or delay the issuance of any shares of Common Stock earned
under this Agreement, unless the Committee determines, in its discretion, that
any such acceleration or delay can be effected without the imposition on you or
any other person of adverse or unintended tax consequences under Section 409A.

(c) Section 16. If you are subject to Section 16 of the Exchange Act,
transactions under the Plan and this Agreement are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or this Agreement or action by the
Committee involving you is deemed not to comply with an applicable condition of
Rule 16b-3 or its successor under the Exchange Act or other applicable law
(including, without limitation, other federal securities laws), issuance of such
shares shall be delayed in a manner that will not result in the imposition on
any person of adverse or unexpected tax consequences under Section 409A. In the
event of such delay, the shares shall be issued as of the earliest date the
Committee reasonably anticipates that such issuance will not cause such
violation. In the event the Plan or this Agreement does not include a provision
required by Rule 16b-3 to be stated therein, such provision (other than one
relating to eligibility requirements or the price and amount of awards as
applicable) shall be deemed automatically to be incorporated by reference into
the Plan and/or this Agreement insofar as you are concerned, with such
incorporation to be deemed effective as of the effective date of such Rule 16b-3
provision.

12. Change of Control.

(a) Vesting. Upon a Change of Control, your Units shall be fully vested.

(b) No Deferral of Compensation. If, as of a Change of Control, your Units do
not constitute, either in whole or in part, a deferral of compensation for
purposes of Section 409A, then upon such Change of Control, the shares of Common
Stock in settlement of such Units shall be issued, except as otherwise provided
in Paragraph 12(d), to you, your legal representative or other person designated
by an appropriate court as entitled to take receipt thereof or your Beneficiary,
as the case may be, in accordance with Paragraph 5, in a lump sum.

(c) Deferral of Compensation. If, as of a Change of Control, your Units
constitute, either in whole or in part, a deferral of compensation for purposes
of Section 409A, or have been cancelled, in whole or in part, pursuant to
Paragraph 4(a), then, solely to the extent that such Change of Control is a
change of control event within the meaning of the applicable default provisions
set forth in Treasury Regulation Section 1.409A-3(i)(5) (or the successor
regulation thereto), the Committee may, in its discretion, terminate the Plan in
accordance with Section 409A and, except as otherwise provided in Paragraph
12(d), and without regard to any Deferral Election or Re-Deferral Election,
issue in a lump sum to you, your legal representative or other person designated
by an appropriate court as entitled to take receipt thereof or your Beneficiary,
as the case may be, in accordance with Paragraph 5, the shares of Common Stock
then issuable to you pursuant to this Paragraph 12(c); provided, that, such
issuance shall be at a time and in a manner that will not result in the
imposition on you of adverse or unintended tax consequences under Section 409A.

 

-12-



--------------------------------------------------------------------------------

(d) Cash in Lieu of Shares. In lieu of shares of Common Stock issuable pursuant
to Paragraphs 12(b) and 12(c), as the case may be, the Committee may, in its
sole discretion, distribute to you an amount, in cash, equal to the value of
such shares determined in accordance with Plan provisions. Such amount shall be
paid at the time specified in Paragraphs 12(b) and 12(c), as the case may be.

13. Effect of Acknowledgement. You must acknowledge receipt of this Agreement as
soon as reasonably practicable by using the applicable procedure established by
the Committee for such purpose.

 

WYETH By:       Treasurer

 

ACCEPTED AND AGREED TO:    Name (Please Print)    Signature

 

-13-



--------------------------------------------------------------------------------

ANNEX A

TERMS AND CONDITIONS OF DEFERRAL ELECTIONS

AND RE-DEFERRAL ELECTIONS

Any Deferral Elections are subject to Paragraph 4 of this Agreement and the
terms and conditions set forth in this ANNEX A. Capitalized terms not defined in
this ANNEX A have the same meanings as in this Agreement.

 

1. Your Deferral Election applies to all shares of Common Stock earned and
issuable under this Agreement and must be made on an election form that conforms
to this ANNEX A. Your Deferral Election must be submitted to the Record Keeper
as soon as possible and by no later than 30 days from the date of this Agreement
or such shorter period as may be required by Section 409A and communicated to
you by the Record Keeper.

 

2. Once your completed election form has been submitted in accordance with this
Agreement and this ANNEX A, your Deferral Election will be irrevocable.

 

3. All Deferral Elections and Re-Deferral Elections shall conform to
Section 409A.

 

4. If you elect to make a Deferral Election, you must select either a Short-Term
Payout or a Retirement Benefit, as described below. Unless otherwise provided in
this Agreement, all of the shares of Common Stock earned and issuable under this
Agreement will be issued as of such Payment Date(s) and delivered to you as soon
as practicable thereafter. You cannot elect both a Short-Term Payout and a
Retirement Benefit Payout.

 

  a. A Short-Term Payout is a lump-sum distribution of all such shares of Common
Stock issued as of the Payment Date you select, which can be no earlier than the
tenth day of the month following the month in which occurs the date that is
three and no more than fifteen years after the Conversion Date. Additionally,
the Payment Date for your Short-Term Payout can be no later than the end of the
calendar year in which you attain age 80.

 

  b. A Retirement Benefit is a distribution of all such shares of Common Stock
in the form of either a lump sum or annual installments (over 3 to 15 years)
issued as of the tenth day of the month following the month of your Retirement
or a later date that is one or more years after your Retirement. Installments
will be treated as a single payment form. You must elect a Payment Date that
will result in all shares earned and issuable under this Agreement being issued
to you no later than the end of the calendar year in which you attain age 80. If
your payment election would result in the issuance of shares to you following
the calendar year in which you attain age 80, any earned and unissued shares
otherwise scheduled pursuant to your election to be issued to you after the year
in which you attain age 80 will be issued to you on the scheduled payment date
for the year in which you attain age 80.

 

A-1



--------------------------------------------------------------------------------

5. You may make a Re-Deferral Election subject to the following terms and
conditions:

 

  a. If you do not make a Deferral Election in accordance with Paragraph 4(a),
you may make a Re-Deferral Election at any time before the date that is 12
months prior to the date on which the Units vest under the terms of this
Agreement; or

 

  b. If you have a Deferral Election or a Re-Deferral Election in effect and
later wish to further defer issuance of the shares of Common Stock (if any)
issuable to you under this Agreement, you may make a Re-Deferral Election at any
time before the date that is 12 months prior to the earlier of (i) the Payment
Date you elected in your Deferral Election or Re-Deferral Election (or, if you
had elected to receive the shares of Common Stock as a Retirement Benefit paid
in installments, 12 months before the date the first installment is scheduled to
be paid) and (ii) the Payment Date that would apply under the terms of this
Agreement.

Except as otherwise provided in Paragraph 6 (circumstances under which the Units
are forfeited), your Units vest as of the earliest of the date on which (i) you
become Retirement eligible and have been in the continuous employment of the
Company or its Affiliates for two years, whether or not you actually retire,
(ii) you incur a Separation from Service by reason of your Disability or your
death, if you have been in the continuous employment of the Company or its
Affiliates for the two-year period ending on your Separation from Service,
(iii) the Conversion Date occurs and (iv) there is a Change in Control. In all
cases, your Re-Deferral Election must defer issuance of the shares of Common
Stock for a period of not less than five years from the Payment Date then in
effect under your Deferral Election or Re-Deferral Election (if any) or the
Payment Date established under this Agreement and must comply with Paragraph
4(b). Further, your Re-Deferral Election will not take effect until at least 12
months after the date on which such election is made.

 

6. The following additional rules apply to Deferral Elections and Re-Deferral
Elections:

 

  a. Your Deferral Election or Re-Deferral Election, as the case may be, will
not be given effect if you incur a Separation from Service by reason of your
Disability or death.

 

  b. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit
issued in installments, each installment after the first installment will be
paid on the first day of the month following the anniversary of your Retirement.

 

  c. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit
issued in installments, and the first installment is delayed pursuant to
Paragraph 5(e) because you are a Specified Employee, such installment shall be
issued as of the first day of the month following the six month anniversary of
your Separation from Service. The second installment shall be issued as of the
first day of the month following the first anniversary of your Separation from
Service and each subsequent installment shall be issued as of the first day of
the month following the anniversary of your Separation from Service.

 

A-2



--------------------------------------------------------------------------------

  d. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit
issued in installments, and the first installment is delayed to January 31, 2008
pursuant to Paragraph 5(e) and/or Paragraph 7(a)(i)(B) as a result of your
Retirement in 2007, the second installment shall be issued as of the first day
of the month following the first anniversary of your Separation from Service and
each subsequent installment shall be issued as of the first day of the month
following the anniversary of your Separation from Service.

 

  e. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement in a Short-Term Payout,
you may make a subsequent Re-Deferral Election to the extent permitted by
Paragraph 4(b) with respect to such shares, as long as you are an active
employee of the Company or its Affiliates at the time of such subsequent
Re-Deferral Election.

 

  f. If you make a Deferral Election or Re-Deferral Election to receive the
shares earned and issuable to you under this Agreement as a Retirement Benefit,
you may make a subsequent Re-Deferral Election to the extent permitted by
Paragraph 4(b) of this Agreement and Paragraph 5 of this ANNEX A with respect to
such shares, as long as (i) issuance of the shares subject to your Deferral
Election or prior Re-Deferral Election has not commenced at the time of such
subsequent Re-Deferral Election and (ii) if, prior to such subsequent
Re-Deferral Election, you incurred a Separation from Service, it was by reason
of Retirement.

 

  g. If you make a Deferral Election to receive the shares earned and issuable
to you under this Agreement as a Retirement Benefit issued in annual
installments and later wish to make a Re-Deferral Election pursuant to Paragraph
4(b), your Re-Deferral Election must be made not less than 12 months prior to
the Payment Date then in effect applicable to the first installment as specified
in your Deferral Election (or prior Re-Deferral Election) and defer issuance for
at least five years from such Payment Date.

 

  h. In all cases, your Deferral Election and Re-Deferral Election (if any) will
become irrevocable on the latest date on which such election may be made, as set
forth in Paragraph 4 of this Agreement and Paragraph 5 of this ANNEX A.

 

  i. Notwithstanding anything in this Agreement to the contrary, for purposes of
Paragraphs 7(a)(i)(B) and 7(b)(ii), if the Payment Date(s) specified in your
Deferral Election or Re-Deferral Election is the first day of the month
following your Retirement, then the shares of Common Stock, issuable to you
under this Agreement, shall be issued as of the tenth day of the month following
the month in which you incur a Separation from Service by reason of your
Retirement.

 

A-3



--------------------------------------------------------------------------------

ANNEX B

ADMINISTRATIVE FEE

Wyeth RSU

 

# Shares Earned

   Fee

1,001 +

   $ 75

501-1,000

   $ 40

101-500

   $ 20

10-100

   $ 5

 

B-1